Citation Nr: 1106613	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  09-31 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for right shoulder 
rotator cuff strain.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The Veteran served on active duty from January 1964 to January 
1968 and from January 1991 to January 1992.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2009 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  The Veteran appealed from that decision in which 
the RO declined to reopen a claim for service connection for 
right shoulder rotator cuff strain.   

Below, the Board reopens that claim.  The issue of entitlement to 
service connection for right shoulder rotator cuff strain 
addressed in the REMAND portion of the decision below is REMANDED 
to the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In an August 2004 rating decision, the RO denied the 
Veteran's application to reopen a claim for service connection 
for right shoulder rotator cuff strain; the Veteran was notified 
of the decision and of his appellate rights but he did not 
initiate an appeal.

2.  The evidence received since the August 2004 rating decision 
relates to an unestablished fact necessary to substantiate the 
claim for service connection for right shoulder rotator cuff 
strain.  


CONCLUSIONS OF LAW

1.  The RO's August 2004 rating decision that denied service 
connection for a right shoulder rotator cuff strain is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  The evidence received since the August 2004 rating decision 
is new and material; and the requirements to reopen the Veteran's 
claim for service connection for right shoulder rotator cuff 
strain have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claim for service 
connection for right shoulder rotator cuff strain, and remands 
that reopened claim to the AOJ for further development.  As such, 
no further discussion of VA's duty to notify or assist is 
necessary.

Underlying the claim to reopen on appeal, the Veteran is seeking 
entitlement to service connection for right shoulder rotator cuff 
strain.  In August 2004, the RO denied the Veteran's application 
to reopen a claim of service connection for right shoulder 
rotator cuff strain.  

A claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with the 
decision; and the decision becomes final if an appeal is not 
perfected within the allowed time period. 38 U.S.C.A. § 7105(b) 
and (c).  If not perfected within the allowed time period, rating 
actions are final and binding based on evidence on file at the 
time the claimant is notified of the decision and may not be 
revised on the same factual basis except by a duly constituted 
appellate authority. 38 C.F.R. § 3.104(a).

The appellant failed to perfect a timely appeal from the August 
2004 rating decision; therefore, that decision became final as to 
the claimed right shoulder rotator cuff strain.  38 U.S.C.A. § 
7105(b) and (c).  Thus, there is a prior final decision on this 
matter, and before reaching the underlying claim of entitlement 
to service connection on the merits, the Board must first 
determine that new and material evidence has been presented in 
order to establish its jurisdiction to review the merits of the 
previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  The preliminary question of whether a 
previously denied claim should be reopened is a jurisdictional 
matter that must be addressed before the Board may consider the 
underlying claim on its merits.  Id.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim." See 38 U.S.C.A. § 7105(c) and 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  With claims to 
reopen, "new" evidence is defined as evidence not previously 
submitted to agency decision makers; and "material" evidence is 
defined as evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of the 
claims sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  

To address the question of whether such evidence has been 
received, it is important to be aware of what evidence would be 
material in this case.  In this case, the Veteran's underlying 
claim is entitlement to service connection for residuals of a 
right shoulder injury occurring during documented duty status 
that was inactive, unit training assembly (UTA).  

In deciding whether to reopen a claim, VA is required to first 
review for its newness and materiality the evidence submitted by 
a claimant since the last final disallowance of a claim on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Evidence 
received after the last final disallowance is presumed credible 
for the purposes of reopening a claim unless it is inherently 
false or untrue, or it is beyond the competence of the person 
making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

The evidence of record at the time of the last final denial of 
the August 2004 rating decision included service personnel 
records, service treatment records, private and VA treatment 
records and reports of VA examinations. 

In this case, the last final disallowance was the RO's August 
2004 rating decision discussed above.  The RO at that time 
determined that new and material evidence had not been received 
since a prior final rating decision in February 1993, in which 
the RO had essentially determined that an injury during Reserve 
training in September 1989 resolved without any residual chronic 
right shoulder condition, and was not related to any then present 
right shoulder condition.  At the time of the August 2004 rating 
decision, none of the competent evidence on file showed that 
there was a right shoulder disorder etiologically related to 
service or to a service-connected disability.

Thus, to reopen that claim, there must be evidence submitted 
since the August 2004 rating decision, which was not previously 
submitted (nor is cumulative or redundant of previous evidence), 
and which by itself or when considered with previous evidence of 
record, relates to that unestablished fact-of a nexus between 
service and a current right shoulder disability-necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.   

Among the evidence received since the August 2004 rating 
decision, are VA and private treatment records, as well as 
statements from the Veteran and others, and the transcripts of a 
RO hearing in June 2009 and of a Travel Board hearing before the 
undersigned in August 2010. 

Some of the evidence received since the August 2004 rating 
decision and pertaining to right shoulder symptomatology was not 
available at the time of that rating decision and is not 
redundant or cumulative of the evidence available then.  
Moreover, some of the additional evidence received since August 
2004 relates to unestablished facts necessary to substantiate the 
Veteran's claim; that is, it relates to the question of whether a 
present right shoulder disorder is etiologically related to 
service.  

In particular, medical evidence contained in a January 2009 VA 
joints examination report and an August 2008 statement from Frank 
W. Maletz, M.D. specifically relate to the facts unestablished at 
the time of the August 2004 rating decision as to the nature and 
presence of a right shoulder disorder.   These records show 
diagnoses of right rotator cuff/right shoulder tendonitis (VA 
examination report) and massive rotator cuff weakness, which was 
not shown in recent clinical evidence available at the time of 
the August 2004 rating decision.  The Veteran's testimony and the 
lay statements received reflect that the Veteran had chronic 
right shoulder problems for many years prior to the June 2008 
post-service right shoulder injury. 

The Veteran and the writers of the lay statements are competent 
to attest as to the continuity of right shoulder symptoms since.  
Over the years he has consistently reported, and in those 
hearings given sworn testimony, as to the continuity of those 
symptoms; and his wife has provided a recent statement 
substantiating that report.  Those assertions are presumed 
credible for the purposes of reopening this claim as they are not 
shown to be inherently false or untrue, or beyond the competence 
of the Veteran to make them.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The evidence of the Veteran's testimony and 
consistent statements, as to the continuity of symptoms since the 
cited injury, addresses the previously unestablished facts as to 
whether the Veteran's right shoulder disorder is etiologically 
related to injury during active service.  See 38 C.F.R. § 3.156.  
Further, as it tends to indicate a nexus to service, this 
evidence raises a reasonable possibility of substantiating the 
claim.  Id.  As such, the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2010).  


ORDER

New and material evidence has been received to reopen service 
connection for right shoulder rotator cuff strain; the claim is 
reopened.  To this extent, the appeal is granted.


REMAND

In light of the Board's decision reopening service connection for 
right shoulder rotator cuff strain, a remand is also necessary 
for purposes of further development with respect to the claim.

The Veteran was afforded a VA joints examination in January 2009.  
He was diagnosed as having right rotator cuff/right shoulder 
tendonitis.  The examination is inadequate.  In this regard, the 
examiner's opinion was to the effect that the current right 
shoulder disorder was not related to service, and in particular 
not related to the injury in September 1989.  As rationale, the 
examiner stated that the Veteran did injure his right rotator 
cuff in 1989; those symptoms resolved; and, in 1991 he injured 
his neck with radicular symptoms in the right upper extremity as 
evidenced by MRI examination.  Based on the foregoing, the 
examiner opined that the injury in June 2008 to the right 
shoulder after trying to start a rototiller and requiring surgery 
was not likely related to the initial injury to the Veteran's 
right shoulder in 1989 as the diagnosis in 1989 was right 
shoulder tendonitis.  

In making that opinion, however, the examiner did not consider 
the Veteran's reports of continued right shoulder symptoms 
thereafter following the 1989 injury.  If a veteran has provided 
lay testimony of an in-service injury, then, unless the Board 
finds that the testimony is not credible, an examiner may not 
ignore that lay evidence and base his or her opinion that there 
is no relationship to service merely on the absence of in-service 
corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 
23, 39-40 (2007).  A medical opinion that does not take into 
account the Veteran's reports of symptoms and history is 
inadequate.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Arrange to obtain any additional VA 
treatment records not on file for the Veteran 
pertaining to right shoulder disability.  

2.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
nature, extent, onset and etiology of any 
right shoulder disability found to be 
present.  All indicated studies should be 
performed, and all findings should be 
reported in detail.  The claims files should 
be made available to and reviewed by the 
examiner.  

The examiner should state whether it is at 
least as likely as not that any right 
shoulder disability found to be present is 
related to or had its onset in service.  In 
offering this opinion, the examiner must 
specifically acknowledge and comment on the 
Veteran's report of a continuity of right 
shoulder symptoms since his September 1989 
right shoulder injury during Reserve training 
and the lay statements that are consistent 
with that account that indicate that the 
Veteran's right shoulder disability pre-dated 
the June 2008 post-service injury.  The 
rationale for all opinions expressed should 
be provided.

3.  Then the RO should readjudicate the 
Veteran's appeal.  If the benefits sought on 
appeal are not granted, the RO should issue a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


